Justice Murray
delivered the opinion of the Court. This is an appeal from the judgment of the Court below, entered upon the report of a referee. The record does not disclose any objections taken to the report before the Court below. The appellants should have filed their grounds of objection, so as to enable the District Court to correct the error if any existed.
The report of a referee should be taken advantage of by filing written objections to the entry of judgment thereon, or by a motion for a new trial, setting forth the grounds of the alleged error.
Judgment of the Court below affirmed.